Title: Thomas Boylston Adams to Abigail Adams, 17 November 1793
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother
Woodbury Nov: 17th: 93
Your favor of the 28th: Octr: has been received, & as I omited writing by the last Post, I will defer it no longer, lest, your fears should again be excited on my account. If I felt the same degree of alarm that appears to have taken hold of the People at a distance from Philadelphia, the proposal you were kind enough to make me of passing the Winter with you would probably be accepted, but from a full conviction that I can reside in Pennsylvania with perfect security, I think it most prudent to decline the invitation. If it should be unsafe to remain in Philadelphia, I can take up my residence in some of the interior Towns, where I shall have an opportunity of attending the County Courts, & forming an acquaintance which may be useful to me hereafter. But the City itself is at present perfectly free from the contagion, & I see no reason to apprehend a fresh eruption of the disease—besides the old saying of “Nothing venture, nothing have” is so deeply impressed upon my mind at present, that I would not hesitate to run some risque if there were a prospect of introducing myself into professional business by it. So far as my observations of life extend, I am convinced that there never was a Man of Eminence in the world, that was not indebted in some degree, for his fame to what is commonly termed fortune or accident. This is perhaps more frequently the case with Military than litterary characters, in one respect, viz. their continual exposure to danger & death. Their reputation is well earned no doubt, & is rather extorted from mankind as a just debt, than confered gratuitously. But I will not at this time descant upon a subject which can bear very little analogy to that which introduced it. All I wish to enforce by it is, that I could justify to my own mind, a remote hazard of my life, provided the occasion was sufficiently important to myself or others, to warrant the trial. I have been nearly Ten Weeks out of the City, and have met with some interruption in my studdies, but I shall make application for admission to the Bar soon after my return to the City. Mr Ingersoll returned last week, and expects me to attend the Office to assist him ‘till my admission, & as Dr Rush assured me I might return with perfect security, I shall not disappoint my Master. There is a certainty that much law business must be done this Winter and I dont see why I should be excluded from a share of the Loaves & Fishes, tho’ it may be a very small proportion.
Business of every kind is lively in Philadelphia, & most of the Citizens have returned. The Air which when I left it was extremely offensive in every part of the City, is now perfectly pure. We have lately had several heavy rains & some snow, & there is no doubt but we shall have a severe winter. The price of wood is high at present, but this is owing to the want of intercourse not to the scarcity, for there are thousand of Cords now lying on the Banks of the Creeks in this County, ready for transportation.
I have heared but once from my Sister since [her] return to New York— She wrote me by a Lady [who] lives in this town & was on a visit to NewYork but unfortunately the Trunk which contain[ed] my letter’s was left on the Road & has not yet been forwarded.
Presenting my best love to all the Family / I remain / your Son
Thomas B Adams

PS, Please to send my Boots round by Water, as I am in great want of them. The Schooner Neptune, Captn: Cheesman, is in the employ of JD Blanchard at Philada and will sa[il from] Boston in a week or two. Mr [Bris]ler may hear of her by applying at No 10. L Wharf & may send my Boots round by her your next letters may be directed to me at Philada:
